Citation Nr: 0808023	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a vascular 
disorder, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for a renal disorder, 
to include as secondary to service-connected disabilities.  

4.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  During the pendency of the veteran's appeal, 
his claims folder was transferred to the RO in Montgomery, 
Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his claim to the RO in Philadelphia in 
June 2003.  The RO adjudicated several issues by way of a 
rating decision dated in October 2003.  Action in regard to 
the issues on appeal was deferred.

Upon further development the RO denied service connection for 
hypertension, a vascular disorder, and a renal disorder.  The 
RO also denied an increased evaluation for the veteran's 
service-connected hearing loss.

The rating decision in the claims folder has a date of March 
2, 2003 on the title page.  This date is obviously incorrect 
as it would mean the rating decision was issued prior to the 
date of the claim adjudicated.  It appears the correct date 
is March 2, 2004.  The RO should take the necessary steps to 
correct the date.  

The veteran perfected an appeal in regard to the "March 
2003" rating decision in February 2005.  He requested a 
Travel Board hearing in his case.

The veteran's case was forwarded to the Board in February 
2008.  However, the veteran's request for a hearing had not 
been acknowledged and no hearing had been scheduled in his 
case prior to that action.

Accordingly, the case is REMANDED for the following action:

1.  The RO must correct the date on the 
"March 2003" rating decision to reflect 
the correct date it was issued.

2.  The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge in accordance with standard 
practices for those on the hearing 
waiting list.  He should be given an 
opportunity to prepare for the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


